In a proceeding under article 78 of the Civil Practice Act, to review a determination of the respondent Police Commissioner, made March 26, 1959 after a hearing, which dismissed the petitioner from his position as a patrolman in the Nassau County Police Department, the petitioner appeals from an order of the Supreme Court, Nassau County, dated July 14, 1959, granting said respondent’s cross motion to dismiss the petition on the ground that the proceeding had not been brought within the time prescribed by law. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.